DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 20, 2022 has been entered.
 

Response to Amendment
Claims 1, 4-5, 8 and 13-14 have been amended changing the scope and contents of the claim. 

Response to Arguments
	Applicant’s arguments with respect to claim(s) 1 and 13-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-2, 4-5, 7-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2012/0033868 to Ren et al. (hereinafter Ren), and further in view of a machine translation of JP 2009247521 (hereinafter JP ‘521). 
Regarding dependent claim 1, Ren discloses a tomosynthesis imaging support apparatus (See abstract; Paragraph 0036, “Accordingly, a system, apparatus, method and computer program have been described for detecting and quantifying motion of an object or a component of the motion of the object by evaluating displacement of a feature within a series of images acquired over a time period.”) comprising at least one processor and a storage, wherein the processor is configured to:
in a case where a plurality of projection images corresponding to each of a plurality of radiation source positions are acquired by performing the tomosynthesis imaging in which a radiation source is moved relative to a detection unit in order to emit radiation to the breast at the plurality of radiation source positions according to movement of the radiation source (paragraph 0022, “Referring to FIG. la, during a tomosynthesis scan a patient's breast 102 is immobilized between a compression paddle 104 and a breast platform 106;” paragraph 0030 teaches different number of projection images or reconstructed slices and identifying reference feature points on an edge line to indicate positioning information as claimed); and
derive body movement feature information indicating a feature of body movement of the breast that occurs at a time of the tomosynthesis imaging (Paragraph 0030, “The deviation of each feature/edge line reference point from the expected location is then calculated in step 908. The maximum deviation is recorded as the motion amount of the feature or skin line at the analysis location in step 910;” abstract, “In at least one embodiment an indication of detection of the effects of patient motion in tomosynthesis scan images is provided shortly after the scan, e.g., before the patient is discharged or before the breast is decompressed.”);
wherein the storage stores correspondence information in which information including the subject information, corresponds to the body movement feature information (Paragraph 0030, “The deviation of each feature/edge line reference point from the expected location is then calculated in step 908. The maximum deviation is recorded as the motion amount of the feature or skin line at the analysis location in step 910;” storing the derivation information is read as storing the positioning information).
Ren fails to explicitly disclose as further recited, however JP ‘521 discloses acquiring information including subject information indicating a type of the breast which is determined by amounts of the mammary gland tissue and the adipose tissue contained in the breast (page 2, “The breast has a mixture of mammary gland tissue and adipose tissue, and the breast image can be classified into the following four mammary gland types according to the ratio and the distribution status of the mammary gland tissue. That is, (1) a fat type in which the breast region is almost completely replaced with fat, (2) a mammary gland type in which mammary gland parenchyma is scattered in the breast region replaced with fat, and (3) in the mammary gland parenchyma. There are four types: non-uniform high-concentration type in which fat is mixed and non-uniform concentration, and (4) high-concentration type in which almost no fat is mixed in the mammary gland parenchyma;” page 2, “FIG. 8 shows an example of signal value distribution in the mammary gland region. FIG. 8A is an example of a high-density type. In the case of such a high-density type breast, the density of the mammary gland tissue is high and the image signal value is about the same, and sufficient contrast cannot be obtained. The lesion is difficult to find. On the other hand, FIG. 8B shows an example of a mammary gland scattered type. In the case of such a mammary gland type breast, a high-concentration fat region is mixed in the mammary gland region, and the density of mammary tissue varies. The mammary gland region is easily contrasted and the lesion is relatively easy to find.”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of JP ‘521 in order to perform image processing which considers contrast between a mammary gland and a fat region to obtain a stable image processing result (abstract).
Regarding dependent claim 2, the rejection of claim 1 is incorporated herein. Additionally, Ren in the combination further discloses wherein the correspondence information is a database in which information including the subject information corresponds to the body movement feature information (Paragraph 0030, “The deviation of each feature/edge line reference point from the expected location is then calculated in step 908. The maximum deviation is recorded as the motion amount of the feature or skin line at the analysis location in step 910;” the maximum deviation of the features that are recorded is read as the information item of the subject information).
Regarding dependent claim 4, the rejection of claim 1 is incorporated herein. Additionally, Ren in the combination further discloses wherein the body movement feature information includes at least one of a positional shift amount based on the body movement between the plurality of projection images, a representative value of the positional shift amount for each region in a case where the breast is divided into a plurality of the regions, or classification of the body movement according to the positional shift amount (classification of body movement according to the positional shift: paragraph 0013, “FIG. 3 illustrates displacement of selected locations of the series of breast skin line images.;” Paragraph 0030, “The deviation of each feature/edge line reference point from the expected location is then calculated in step 908. The maximum deviation is recorded as the motion amount of the feature or skin line at the analysis location in step 910;” calculating a deviation is read as classifying (as an amount) movement of the body based on the actual location compared to the expected location).
Regarding dependent claim 5, the rejection of claim 1 is incorporated herein. Additionally, Ren in the combination further discloses wherein the processor is configured to acquire at least one information including information of imaging condition information indicating imaging conditions at the time of tomosynthesis imaging, or positioning information indicating positioning of the breast (element 902 identifying reference feature/edge line is one of imaging condition; paragraph 0030, “Referring to FIG. 7, a method of detecting and quantifying patient motion begins with a scan 900 in which multiple images are obtained in time-series;” images in a time series are read as another imaging condition); and 
wherein the storage further stores correspondence information in which, in addition to the subject information, at least one information including the imaging condition information, or the positioning information corresponds to the body movement feature information (Paragraph 0030, “The deviation of each feature/edge line reference point from the expected location is then calculated in step 908. The maximum deviation is recorded as the motion amount of the feature or skin line at the analysis location in step 910;” storing the derivation information is read as storing the positioning information).
Regarding dependent claim 7, the rejection of claim 5 is incorporated herein. Additionally, Ren in the combination further discloses wherein the imaging condition information includes at least one of an imaging time at the time of the tomosynthesis imaging, a compression force of the breast, an imaging direction of the breast, or information specifying a technician who performs imaging (Note: the enumerated imaging condition information are recited in the alternative; Paragraph 0036 discloses “Accordingly, a system, apparatus, method and computer program have been described for detecting and quantifying motion of an object or a component of the motion of the object by evaluating displacement of a feature within a series of images acquired over a time period;” ‘over a time period’ is read as ‘imaging time’).
Regarding dependent claim 8, the rejection of claim 5 is incorporated herein. Additionally, Ren in the combination further discloses wherein the processor is further configured to: acquire at least one information item of new subject information, new imaging condition information, or new positioning information, and acquires the body movement feature information indicating the feature of body movement of the  breast that occurs at the time of new tomosynthesis imaging according to the acquired information, with reference to the correspondence information (Paragraph 0032, “Detection of patient motion and severity may be used to enhance the tomosynthesis system by prompting action by the operator. For example, in response to an exceeded threshold, the technician may immediately re-take the tomosynthesis images, perhaps before the patient is dismissed;” this process could continue multiple times where an indicator is shown that the motion is above a threshold, prompting the user to retake the images, and then the image processing occurs again determining if the motion is above a threshold; this would form a loop in which the image is retaken by a user (until the motion isn’t meeting the threshold for the indicators)).
Regarding dependent claim 9, the rejection of claim 8 is incorporated herein. Additionally, Ren in the combination further discloses wherein the processor is further configured to:
derive an imaging advice at the time of the tomosynthesis imaging according to the acquired body movement feature information (Paragraph 0031, “The motion indicator provided to the technician may include displaying a signal, icon, numerical score or other visual or auditory representation of patient motion on a user interface of the tomosynthesis system, e.g., on the gantry 1000 or on a workstation 1002 coupled to the gantry for viewing by a radiologist. The indicator may simply indicate that the threshold has been reached. Alternatively, the indicator may convey severity of motion to the technician, e.g., using a numerical score or a watermark, varying an intensity of a visual indicator, etc., to enable the technician to selectively obtain an additional scan depending upon the degree of potential image degradation based on patient motion;” Paragraph 0032, “Detection of patient motion and severity may be used to enhance the tomosynthesis system by prompting action by the operator;” the indicator for the motion quantification is a prompt to the user for further action (based upon the severity) and is read as the imaging advice).
Regarding dependent claim 10, the rejection of claim 9 is incorporated herein. Additionally, Ren in the combination further discloses wherein the processor is configured to derive the imaging advice according to at least one information item of the subject information, the imaging condition information, or the positioning information (Paragraph 0031, “The motion indicator provided to the technician may include displaying a signal, icon, numerical score or other visual or auditory representation of patient motion on a user interface of the tomosynthesis system, e.g., on the gantry 1000 or on a workstation 1002 coupled to the gantry for viewing by a radiologist. The indicator may simply indicate that the threshold has been reached. Alternatively, the indicator may convey severity of motion to the technician, e.g., using a numerical score or a watermark, varying an intensity of a visual indicator, etc., to enable the technician to selectively obtain an additional scan depending upon the degree of potential image degradation based on patient motion.”).
Regarding dependent claim 11, the rejection of claim 8 is incorporated herein. Additionally, Ren in the combination further discloses further comprising: a display controller that displays the acquired body movement feature information (Paragraph 0031, “The motion score 912 is compared to a predefined threshold, and if exceeded, the motion score is stored in step 965 and a display or other indication 1003 is presented to the user in step 975. The motion score may be stored in one or more of various formats for subsequent retrieval…” In addition, the indicator, or motion score, may be stored in a dicom header or other field of patient data, saved to a database, and used by image processing tools such as a Computer Assisted Detection system with motion score incorporated and CAD decision optimized because of it (CAD application).”).
Regarding dependent claim 12, the rejection of claim 9 is incorporated herein. Additionally, Ren in the combination further discloses further comprising: a display controller that displays at least one of the body movement feature information or the imaging advice (Paragraph 0031, “The motion score 912 is compared to a predefined threshold, and if exceeded, the motion score is stored in step 965 and a display or other indication 1003 is presented to the user in step 975. The motion score may be stored in one or more of various formats for subsequent retrieval;” paragraph 0032, “Detection of patient motion and severity may be used to enhance the tomosynthesis system by prompting action by the operator. For example, in response to an exceeded threshold, the technician may immediately re-take the tomosynthesis images, perhaps before the patient is dismissed;” presenting the score to the user, which in turn prompts an action is read as presenting the imaging advice).
Regarding independent claim 13, the rejection of claim 1 applies directly. Additionally, Ren in the combination further discloses a tomosynthesis imaging support method (Paragraph 0030, “Referring to FIG. 7, a method of detecting and quantifying patient motion begins with a scan 900 in which multiple
images are obtained in time-series.”).
Regarding independent claim 14, the rejection of claim 1 applies directly. Additionally, Ren in the combination further discloses a non-transitory computer-readable storage medium that stores tomosynthesis imaging support program (Paragraph 0025, “using a computer with processors, non-transitory memory and a computer program product which receives various inputs, performs various calculations, and provides outputs such as described in this application.”).
Regarding dependent claim 15, the rejection of claim 1 is incorporated herein. Additionally, JP ‘521 in the combination further discloses wherein the type of the breast is one of a high concentration type (page 13, “(4) High-concentration type: This type has almost no fat mixed in the mammary gland parenchyma), a fatty type (page 12, “(1) Fatty type: The breast is almost completely replaced with fat.”), a mammary gland dispersion type (page 12, “(2) Mammary gland scattered type: Mammary gland parenchyma is scattered in the breast”).
JP ‘521 fails to explicitly disclose wherein the type of the breast is one of a homogeneous high concentration type. However, each of the types included would depend on the type of breast the subject themselves has. Additionally, JP ‘521 discloses, “It was also found that the composition of the breast can be classified with high accuracy based on the calculated intramammary contrast value and the area ratio of the mammary gland region (also referred to as mammary gland ratio) (page 12).” If the mammary gland area ratio was different than the three noted already, it would’ve been obvious to one of ordinary skill in the art at the time of the claimed invention to determine a further category that is applicable to the ratio found in the patient’s breast. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ren further in view of JP ‘521 as applied to claim 1 above, and further in view of U.S. Publication No. 2013/0279825 to Liao et al. (hereinafter Liao).
Regarding dependent claim 3, the rejection of claim 1 is incorporated herein. Additionally, Ren and JP ‘521 in the combination as a whole fail to explicitly disclose wherein the correspondence information is a learned model in which learning is performed such that the body movement feature information is output by inputting information including the subject information.
However, Liao discloses wherein the correspondence information is a learned model in which learning is performed such that the body movement feature information is output by inputting information including the subject information (Paragraph 0039, “cardiac motion can be learned for various parts of the aorta by 3D tracking of landmarks such as the pigtail catheter temporarily put at the target (e.g., aortic root). The 3D motion estimated from tracking can be a combination of cardiac and breathing motion, and is further parameterized to provide an independent model for cardiac and breathing motion.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Liao in order to display a motion compensated image of a structure of interest (abstract).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ren further in view of JP ‘521 as applied to claim 1 above, and further in view of WO 2015/107866 (hereinafter Endo).
Regarding dependent claim 6, the rejection of claim 1 is incorporated herein. Additionally, Ren and JP ‘521 in the combination as a whole fail to explicitly disclose wherein the subject information further includes at least one of a size of the breast included in the projection image, a thickness of the breast, or information specifying a patient.
However, Endo discloses wherein the subject information further includes at least one of a size of the breast included in the projection image, a thickness of the breast (Paragraph 0042, “a measured value of the distance between the two holding plates (the thickness of the post-hold breast), d, is input”), or information specifying a patient.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Endo in order to set an appropriate imaging region within an object to be imaged (paragraph 0006).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Oliver, Arnau, et al. "A novel breast tissue density classification methodology." IEEE Transactions on Information Technology in Biomedicine 12.1 (2008): 55-65. Discloses methods of classifying breasts into 3 separate categories for abnormality detection

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Courtney J. Nelson whose telephone number is (571)272-3956. The examiner can normally be reached Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/COURTNEY JOAN NELSON/Examiner, Art Unit 2668                                                                                                                                                                                                        /VU LE/Supervisory Patent Examiner, Art Unit 2668